UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE MILLER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00470-TLW)


Submitted:   November 26, 2007         Decided:     December 28, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, PA, Florence, South
Carolina, for Appellant.  Jonathan Scott Gasser, Arthur Bradley
Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Miller pled guilty to conspiracy to possess more

than fifty grams of cocaine base (crack) and more than 500 grams of

cocaine with intent to distribute, 21 U.S.C. § 846 (2000), and was

sentenced to a term of 170 months imprisonment.            Miller’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adequacy of the guilty plea under Fed. R.

Crim.    P.   11,   but   stating   that,   in   his    view,   there   are   no

meritorious issues for appeal.         Miller has been informed of his

right to file a pro se supplemental brief, but has not filed a

brief.    We affirm.

              Although counsel questions whether the district court

fully complied with Rule 11 in accepting Miller’s plea, after a

thorough review of the record, we conclude that the court followed

all the requirements of Rule 11 to ensure that Miller’s guilty plea

was knowing and voluntary.

              Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.             Accordingly, we affirm

the district court’s judgment.         This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                  If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.            Counsel’s motion


                                    - 2 -
must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -